


EXECUTIVE SEVERANCE AGREEMENT

This Agreement is made the ____ day of _____________, 20___ (the “Effective
Date”) by and between The Standard Register Company, an Ohio corporation (the
“Company”) and ____________________ (the “Executive”).

Background:

The Company recognizes that it is essential and in the best interest of the
Company and its shareholders to retain the services of the Executive, and to
ensure the Executive’s continued dedication to the Company, particularly during
difficult business circumstances or in the event of a threat or the occurrence
of a Change in Control (as defined below) or other significant event, and in
order to induce the Executive to remain employed with the Company, the Company
wishes to enter into this Agreement with the Executive.

Agreement:

1.

Term of Agreement. This Agreement will begin on the date entered above and will
continue in effect through December 31, 2012. On December 31, 2012, and on the
anniversary date of each term thereafter (a “Renewal Date”), the term of this
Agreement will be extended automatically for an additional one-year period
unless, not later than 60 days prior to such Renewal Date, the Company gives
written notice to the Executive that it has elected not to extend this
Agreement. Notwithstanding the above, if a “Change in Control” (as defined
herein) of the Company occurs during the term of this Agreement, the term of
this Agreement will be irrevocably extended for 24 months beyond the end of the
month in which any such Change in Control occurs.

2.

Definitions. The following defined terms shall have the meanings set forth
below, for purposes of this Agreement:

(a)

Base Annual Salary. “Base Annual Salary” means the highest annual rate of base
salary in effect for the Executive during the 12 month period immediately prior
to the time a Notice of Termination is given (or on the date employment is
terminated if no Notice of Termination is required).

(b)

Board.  The Company’s duly elected Board of Directors.

(c)

Cause. “Cause” means any of the following:

(i)

The Executive’s willful and continued failure to perform substantially the
Executive’s material duties with the Company (other than any such failure
resulting from the Executive’s incapacity as a result of physical or mental
illness) and the Board shall have determined that such failure is materially
harmful to the Company,

(ii)

The Executive engages in a material violation of any Company policy and the
Board shall have determined that such act is materially harmful to the Company.

(iii)

The Executive is indicted for or convicted of (or plea of guilty or nolo
contendere) to a felony or of any crime (whether or not a felony) involving
moral turpitude.











1




--------------------------------------------------------------------------------



(iv)

The Executive engages in an intentional act of gross misconduct, moral
turpitude, fraud, embezzlement, or theft in connection with the Executive’s
duties or in the course of the Executive’s employment with the Company and the
Board shall have determined that such act is materially harmful to the Company;
or

(v)

After being notified in writing by the Company to cease any particular
Impermissible Activity (as defined herein), the Executive shall have continued
such Impermissible Activity and the Board shall have determined that such act is
materially harmful to the Company.

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.  

(d)

“Change in Control” shall be deemed to have occurred if the conditions set forth
in any one of the following paragraphs shall have been satisfied:

(i)

any person (as such term is used in Sections 13 (d) and 14 (d) of the Securities
Exchange Act of 1934, as amended from time to time) (other than (A) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, (B) a trustee under the John Q. Sherman Testamentary Trust, the William
C. Sherman Testamentary Trust, or the William C. Sherman Intervivos Trust dated
December 29, 1939, or (C) a corporation owned directly or indirectly by the
common shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company), is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then outstanding securities; or

(ii)

during any period of two consecutive years (not including any period prior to
the Effective Date), individuals who at the beginning of such period constitute
the Board and any new director, whose election by the Board or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii)

the consummation of (1) the sale or disposition of all or substantially all the
Company’s assets; or (2) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least 50% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation; or

(iv)

the shareholders of the Company approve a plan of complete liquidation of the
Company.








2




--------------------------------------------------------------------------------

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant or has agreed to become an equity participant
in the purchasing company or group (except for (i) passive ownership of less
than 5% of the voting securities of the purchasing company or (ii) ownership of
equity participation in the purchasing company or group which is otherwise not
deemed to be significant, as determined prior to the Change in Control by a
majority of the continuing members of the Board who are not also employees of
the Company).

(e)

Code. “Code” means the Internal Revenue Code of 1986, as amended.

(f)

Equity Incentive Plans. “Equity Incentive Plans” means the Company’s 2002 Equity
Incentive Plan, its 2011 Equity Incentive Plan or any successor plans providing
for the grants of stock options, restricted stock, restricted stock units, stock
appreciation rights or other awards related to the Company’s equity securities.

(g)

Good Reason. “Good Reason” means the occurrence of any one or more of the
following:

(i)

A material diminution in the Executive’s authority, duties or responsibilities;

(ii)

A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Chief Executive Officer report to a corporate officer or employee
instead of reporting directly to the Board of Directors;

(iii)

A material diminution in the budget over which the Executive retains authority;

(iv)

A material diminution by the Company in the Executive’s base salary, unless all
Executives who have entered into an Executive Severance Agreement experience a
material diminution in their base salaries;

(v)

A demand by the Company that the Executive make a material relocation in the
geographic area from the location where the Executive is currently based,
provided that such relocation increases the Executive’s commuting distance by
more than fifty (50) miles;

(vi)

Any other action or inaction that constitutes a material breach by Company of
any agreement under which the Executive provides services.

Notwithstanding the foregoing, no occurrence or action taken, or inaction, in
connection with any restructuring of the Company approved by the Board prior to
any Change in Control shall constitute a “material diminution” for purposes of
clauses (i), (ii), or (iii) of this definition or a “material breach” for
purposes of clause (vi) hereof.














3




--------------------------------------------------------------------------------

The existence of Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. The Executive must
give notice to the Company within 90 days of the initial existence of the
condition, and the Company shall have 30 days upon receipt of such notice to
remedy the condition so as to eliminate “Good Reason.”

(h)

Impermissible Activity.  “Impermissible Activity” means any act or omission of
the Executive which constitutes a breach by the Executive of any written
agreement between the Executive and the Company which provides for the
executive’s non-solicitation of the Company employees or customers,
non-competition with the Company, non-disclosure of confidential information of
the Company, and/or non-disparagement of the Company.

(i)

Incentive Compensation Plan. “Incentive Compensation Plan” means the Company’s
Management Incentive Compensation Plan or any successor plan which provides for
potential annual cash incentive payments to the Executive and other management
personnel of the Company.

(j)

Notice of Termination. “Notice of Termination” means a written notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment under the provision so indicated.

(k)

Release. “Release” shall mean a general release that releases, waives, remises,
and forever discharges the Company from any and all claims that the Executive
has against the Company, including any claims arising under state or federal
statute, including all state and federal employment discrimination laws
including, but not limited to, Ohio Revised Code Chapter 4112 and Title VII of
the Civil Rights Act of 1964; the Age Discrimination in Employment Act; the
Employee Retirement Income Security Act; and any applicable state, local, or
common laws of similar intent, without exception. For purposes of the Release,
the “Company” includes the Company as it is defined in this Agreement and as
further defined to include all of the Company’s past, present, and future
assigns, successors, affiliates, parent and subsidiary organizations, divisions
and Company’s, officers, directors, shareholders, employees, and agents of the
same, as well as their heirs, executors, administrators, successors, assigns,
and other personal representatives, individually and in their respective
corporate and personal capacities.

(l)

Retirement Benefits. “Retirement Benefits” means the perquisites, benefits, and
service credit for benefits as provided under any and all employee retirement
income, plans, programs, or arrangements in which the Executive is entitled to
participate, including without limitation any savings, pension, supplemental
executive retirement, or other retirement income or deferred compensation that
may now exist or any equivalent successor policies, plans, programs, or
arrangements that may be adopted hereafter.

(m)

Separation from Service. “Separation from Service” means the termination of
employment with the Company and all related employers under section 414(b) or
(c) of the Code. Whether a termination of employment has occurred shall be
determined based on whether the facts and circumstances indicate that the
Executive reasonably anticipates that no








4




--------------------------------------------------------------------------------

further services would be performed after a certain date or that the level of
bona fide services would permanently decrease to no more than 20% of the average
level of bona fide services performed over the immediately preceding 36-month
period (or the full period of employment if the Executive has been employed less
than 36 months). An Executive is not treated as having terminated employment
while he is on military leave, sick leave or other bona fide leave of absence if
the period of such leave does not exceed six months, or if longer, so long as
the individual retains a right to reemployment under an applicable statute or by
contract. The determination of whether a Separation of Service has occurred
shall be based on applicable regulations and other applicable legal authority
under section 409A of the Code.

(n)

Severance Benefits. “Severance Benefits” means the benefits described in Section
4 of this Agreement.

(o)

Severance Benefit Period.  “Severance Benefit Period” means the 6 or 12 calendar
months following the date of termination of the Executive’s employment,
depending on the Executive’s length of service with the Company. Where the
Executive’s length of service with the Company is at least 6 months but not
longer than 24 months, the “Severance Benefit Period” will be 6 months. Where
such length of service is longer than 24 months, the “Severance Benefit Period”
will be 12 months.

(p)

Welfare Benefits.  “Welfare Benefits” means any life insurance, health
insurance, hospitalization, major medical, dental insurance, disability,
employee assistance programs, or other employee welfare plans or benefits that
may now exist or any equivalent successor policies, plans, programs or
arrangements that may be adopted hereafter.

3.

Eligibility for Severance Benefits. The Company or its successor shall pay or
provide the Severance Benefits to the Executive if the Executive has a
Separation from Service under the following circumstances:

(a)

Termination by the Company.  Termination of the Executive’s employment is
initiated by the Company for any reason except termination due to Cause.

(b)

Termination by the Executive.  Termination of the Executive’s employment is
initiated by the Executive for Good Reason.

4.

Severance Benefits. The Executive, if eligible under Section 3, shall receive
the following Severance Benefits (in addition to benefits under any Equity
Incentive Plans, Retirement Benefits, or other employee benefits that the
Executive is otherwise entitled to under the terms thereof):

(a)

Cash Payments.  The Executive shall be entitled to an amount equal to 0.5 – 1.0
times his Base Annual Salary, depending on the Executive’s length of service
with the Company, payable in equal bi-weekly installments during the Severance
Benefit Period.  Where the Executive’s length of service with the Company is at
least 6 months but not longer than 24 months, the amount will be 0.5 times the
Executive’s Base Annual Salary. Where such length of service is longer than 24
months, the amount will be 1.0 times the Executive’s Base Annual Salary.











5




--------------------------------------------------------------------------------



(b)

Welfare Benefits.  The Executive shall be entitled to receive Welfare Benefits
which are substantially comparable to the Welfare Benefits he was entitled to
receive immediately prior to the date of his termination for a period, in the
case of each individual Welfare Benefit, equal to the shorter of the Severance
Benefit Period or until such Welfare Benefit is obtained through other
employment.

(c)

Outplacement Services.  The Executive shall be entitled to receive outplacement
services from a professional outplacement services firm selected by the Company
and reasonably acceptable to the Executive at the Company’s cost, but not to
exceed an aggregate cost of $15,000.

The foregoing Severance Benefits shall be payable for the entirety of the
Severance Benefit Period notwithstanding the death of the Executive; in the
event of the Executive’s death the remaining Severance Benefits shall be payable
to the Executive’s beneficiary named on Exhibit B hereto (or if none, to the
Executive’s estate).

5.

Applicability of Dodd-Frank Act; Clawbacks Generally.  

(a)

Dodd-Frank.  The Executive hereby acknowledges the applicability of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the
“Dodd-Frank Act”), as well as the applicability of any agency regulations or
Company policies promulgated thereunder and recognizes that in the event of any
accounting restatement by the Company due to the Company’s material
noncompliance with any financial reporting requirement under applicable
securities laws during the time of the Executive’s employment by the Company,
the Company will be required to recover from the Executive amounts paid to the
Executive as incentive-based compensation that exceed the compensation the
Executive would otherwise have received from the Company if such accounting
restatement had not occurred, regardless of the Executive’s personal
involvement, if any, with such noncompliance or restatement.  In such event, the
Company shall have the right to effect any such recovery by offsetting
(withholding) any amounts otherwise due hereunder against amounts to be
recovered.

(b)

Impermissible Activities.  In the event the Executive engages in any
Impermissible Activity at any time, the Company may (i) refrain from making any
further payments that would otherwise be payable hereunder during the Severance
Period, and (ii) recover from the Executive any and all payments made hereunder
prior to the Company’s discovery of the Executive’s engagement in Impermissible
Activities.

6.

Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as required by law
provided that any stock withheld will only be withheld at the minimum statutory
rates.

7.

General Release Agreement. As a condition of receiving the payments and benefits
set forth in this Agreement, the Executive will be required to execute a Release
in substantially the form of Exhibit B attached hereto. The Executive must
deliver to the Company a fully executed and binding General Release Agreement,
the Executive must not revoke the General Release Agreement, and the General
Release Agreement must be irrevocable, not later than 60 business days following
the Executive’s Separation from Service. Otherwise, the Executive will not be
entitled to receive Severance Benefits under this Agreement.











6




--------------------------------------------------------------------------------



8.

Acknowledgement. The Company hereby acknowledges that it will be difficult and
may be impossible for the Executive to find reasonably comparable employment, or
to measure the amount of damages which the Executive may suffer as a result of
termination of employment hereunder. Accordingly, the payment of the Severance
Benefits by the Company to the Executive in accordance with the terms of this
Agreement is hereby acknowledged by the Company to be reasonable liquidated
damages, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings, or other benefits from any source
whatsoever create any mitigation, offset, reduction, or any other obligation on
the part of the Executive hereunder or otherwise, except for a reduction in
Welfare Benefits as provided in Subsection . The Company shall not be entitled
to set off or counterclaim against amounts payable hereunder with respect to any
claim, debt, or obligation of the Executive except as expressly provided in
Section  hereof.

9.

Enforcement Costs; Interest. The Company is aware that, upon the occurrence of a
Change in Control, the Board or a shareholder of the Company may then cause or
attempt to cause the Company to refuse to comply with its obligations under this
Agreement, or may cause or attempt to cause the Company to institute, or may
institute, litigation, arbitration, or other legal action seeking to have this
Agreement declared unenforceable, or may take, or attempt to take, other action
to deny the Executive the benefits intended under this Agreement. In these
circumstances, the purpose of this Agreement could be frustrated. It is the
intent of the Company that the Executive not be required to incur the expenses
associated with the enforcement of the Executive’s rights under this Agreement
by litigation, arbitration, or other legal action nor be bound to negotiate any
settlement of the Executive’s rights hereunder under threat of incurring such
expenses because the cost and expense thereof would substantially detract from
the benefits intended to be extended to the Executive under this Agreement.
Accordingly, if following a Change in Control it should appear to the Executive
that the Company has failed to comply with any of its obligations under this
Agreement, or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institute any litigation or
other legal action designed to deny, diminish, or to recover from the Executive,
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice at the expense of the Company as provided in this Section 9
to represent the Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder, or other person affiliated with the Company.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel. The reasonable fees and
expenses of counsel selected from time to time by the Executive as provided in
this Section  shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel in accordance with its customary practices.
In all events, such amounts shall be paid on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred. In any action involving this Agreement, the Executive shall be
entitled to prejudgment interest on any amounts found to be due him from the
date such amounts would have been payable to the Executive pursuant to this
Agreement at an annual rate of interest equal to the











7




--------------------------------------------------------------------------------

prime commercial rate published in the Wall Street Journal or its successor from
time to time during the prejudgment period plus 4 percent.

10.

Indemnification. From and after the earliest to occur of a Change in Control or
termination of employment, the Company shall indemnify and hold harmless the
Executive, to the fullest extent permitted or authorized by the law of the State
of Ohio as it may from time to time be amended, if the Executive is (whether
before or after the Change in Control) made or threatened to be made a party to
any threatened, pending, or completed action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, by reason of the fact that
the Executive is or was a director, officer, or employee of the Company, or is
or was serving at the request of the Company as a director, trustee, officer, or
employee of another Company, partnership, joint venture, trust, or other
enterprise. The indemnification provided by this Section 10 shall not be deemed
exclusive of any other rights to which the Executive may be entitled under the
charter or bylaws of the Company, or any agreement, vote of shareholders or
disinterested directors, or otherwise, both as to action in the Executive’s
official capacity and as to action in another capacity while holding such
office, and shall continue as to the Executive after the Executive has ceased to
be a director, trustee, officer, or employee and shall inure to the benefit of
the heirs, executors, and administrators of the Executive.

11.

Arbitration. The initial method for resolving any dispute arising out of this
Agreement shall be nonbinding arbitration in accordance with this Section .
Except as provided otherwise in this Section, arbitration pursuant to this
Section  shall be governed by the Commercial Arbitration Rules of the American
Arbitration Association. A party wishing to obtain arbitration of an issue shall
deliver written notice to the other party, including a description of the issue
to be arbitrated. Within 15 days after either party demands arbitration, the
Company and the Executive shall each appoint an arbitrator. Within 15 additional
days, these two arbitrators shall appoint the third arbitrator by mutual
agreement; if they fail to agree within this 15 day period, then the third
arbitrator shall be selected promptly pursuant to the rules of the American
Arbitration Association for Commercial Arbitration. The arbitration panel shall
hold a hearing in Dayton, Ohio, within 90 days after the appointment of the
third arbitrator. The fees and expenses of the arbitrator, and any American
Arbitration Association fees, shall be paid by the Company. Both the Company and
the Executive may be represented by counsel (legal and accounting) and may
present testimony and other evidence at the hearing. Within 90 days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall not be binding on the parties, and
the parties may pursue other available legal remedies if the parties are not
satisfied with the majority decision of the arbitrator. The Executive shall be
entitled to seek specific performances of the Executive’s rights under this
Agreement during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

12.

Employment Rights. This Agreement sets forth the Severance Benefits payable to
the Executive in the event the Executive’s employment with the Company is
terminated under certain conditions specified in Section 3. This Agreement is
not an employment contract nor shall it confer upon the Executive any right to
continue in the employ of the Company and shall not in any way affect the right
of the Company to dismiss or otherwise terminate the Executive’s employment at
any time with or without Cause.








8




--------------------------------------------------------------------------------



13.

Arrangements Not Exclusive. The specific benefit arrangements referred to in
this Agreement are not intended to exclude the Executive from participation in
or from other benefits available to executive personnel generally or to preclude
the Executive’s right to other compensation or benefits as may be authorized by
the Board at any time. The provisions of this Agreement and any payments
provided for hereunder shall not reduce any amounts otherwise payable, or in any
way diminish the Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement, or other
contract, plan, or arrangement except as may be specified in such contract,
plan, or arrangement.

14.

Successors; Binding Agreements. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. The
Executive’s rights and benefits under this Agreement may not be assigned, except
that if the Executive dies while any amount would still be payable to the
Executive hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement, to the beneficiaries designated by the Executive to receive
benefits under this Agreement in a writing on file with the Company at the time
of the Executive’s death or, if there is no such beneficiary, to the Executive’s
estate. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company (or of any division or Subsidiary
thereof employing the Executive) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms to which the Executive would be entitled hereunder if the Executive
terminated employment for Good Reason following a Change in Control, on the
first day after the Change in Control.

15.

No Vested Interest. Neither the Executive nor the Executive’s beneficiaries
shall have any right, title, or interest in any benefit under this Agreement
prior to the occurrence of the right to the payment of such benefit.

16.

Notice. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered personally or mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the such addresses
as each party may designate from time to time to the other party in writing in
the manner provided herein. Unless designated otherwise notices to the Company
should be sent to the Company at:

The Standard Register Company

P. O. Box 1167

600 Albany Street

Dayton, OH 45417-3405

Attn:

Gerard D. Sowar

Vice President, General Counsel and Secretary








9




--------------------------------------------------------------------------------

Until designated otherwise, notices shall be sent to the Executive at the
address indicated on the Beneficiary Designation and Notice form attached hereto
as Exhibit A. If the parties by mutual agreement supply each other with
telecopier numbers or email addresses for the purposes of providing notice by
facsimile or email, such notice shall also be proper notice under this
Agreement. Notice sent by certified or registered mail shall be effective two
days after deposit by delivery to the U.S. Post Office.

17.

Savings Clause. If any payments otherwise payable to the Executive under this
Agreement are prohibited or limited by any statute or regulation in effect at
the time the payments would otherwise be payable, including, without limitation,
any regulation issued by the Securities and Exchange Commission or other agency
under the Dodd-Frank Act, that limits executive compensation or other payments
that can be made by the Company (any such limiting statute or regulation a
“Limiting Rule”), the Executive will be entitled to elect to have apply, and
therefore to receive benefits directly under, either (i) this Agreement (as
limited by the Limiting Rule) or (ii) any generally applicable Company
severance, separation pay, and/or salary continuation plan that may be in effect
at the time of the Executive’s termination.

18.

Amendment; Waiver. The Company may amend, without the approval of the Executive,
any provision of this Agreement to the extent necessary to comply with Section
409A of the Code (or to avoid the application of Section 409A of the Code) so as
to avoid any penalty or excise tax from being levied on the Executive; provided,
however, that the Company may not decrease the amount of any benefit the
Executive is entitled to receive under this Agreement without the Executive’s
consent. Regarding any other amendment, the Company may not amend or modify this
Agreement, and no provision may be waived, unless such amendment, modification,
or waiver is agreed to in writing and signed by the Executive and the Company.

19.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

20.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

21.

Governing Law. Except as otherwise provided, this Agreement shall be governed by
the laws of the State of Ohio, without giving effect to any conflict of law
provisions.

22.

Section 409A Compliance. (a) This Agreement is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder (the “Code”) with respect
to amounts subject thereto and shall be interpreted and construed and shall be
performed by the parties consistent with such intent, and the Company shall not
accelerate any payment or the provision of any benefits under this Agreement or
to make or provide any such payment or benefits if such payment or provision of
such benefits would, as a result, be subject to tax under Section 409A of the
Code.  As used in this Agreement, phrases such as “termination of employment”
shall be interpreted to mean a “separation from service” using the default rules
under Section 409A of the Code.  If, in the good faith judgment of the Company,
any provision of this Agreement could cause the Executive to be subject to
adverse or unintended tax consequences under Section 409A of the Code, such








10




--------------------------------------------------------------------------------

provision shall be modified by the Company in its sole discretion to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the requirements of Section 409A of the Code.

(b)

Except as expressly provided otherwise herein, no reimbursement payable to the
Executive pursuant to any provisions of this Agreement or pursuant to any plan
or arrangement of the Company covered by this Agreement shall be paid later than
the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code.  To the extent providing for deferral of compensation within the
meaning of Section 409A of the Code, any payments or benefits to which the
Executive is entitled upon a termination of employment shall be paid no earlier
than the date on which the Executive incurs a termination of employment.

(c)

Notwithstanding anything herein to the contrary, to the extent necessary to
prevent the Executive from being subject to tax under Section 409A of the Code,
if the Executive is a “specified employee” for purposes of Section 409A of the
Code on the date on which the Executive terminates employment, any payment
hereunder (including any provision of continued benefits) that provides for the
deferral of compensation within the meaning of Section 409A of the Code (the
“Delayed Payment Amounts”) shall not be paid or commence to be paid on any date
prior to the first business day after the date that is six (6) months following
the Executive’s termination of employment; provided, however, that payment of
the Delayed Payment Amounts shall commence within 30 days of the Executive’s
death in the event of his death prior to the end of the six-month period.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year written above.

COMPANY:

EXECUTIVE:




THE STANDARD REGISTER COMPANY




By:  ______________________________

__________________________________




Its:  ______________________________

__________________________________




Date:  ______________________________

__________________________________

Date:








11




--------------------------------------------------------------------------------

EXHIBIT A

Beneficiary Designation and Notice Form

Beneficiary Designation




In the event of my death, I direct that any amounts due me under the Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.




Notice




Until notified otherwise, pursuant to Section 16 of the Agreement, notices
should be sent to me at the following address:




____________________________________

Street Address




____________________________________

City, State and Zip Code




____________________________________

Executive




____________________________________

Date




____________________________________

Beneficiary




____________________________________

Relationship to Executive

















12




--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE AGREEMENT

THE EXECUTION OF THIS AGREEMENT between The Standard Register Company, an Ohio
corporation, (the “Company”) and ____________________ (the “Executive”), is a
condition to receiving the payments and benefits set forth in the Executive
Severance Agreement signed by both parties.

In consideration of the mutual covenants contained herein, the sufficiency of
which are hereby acknowledged, Executive and the Company, its predecessors,
officers and directors agree as follows:

A.

Your employment will end as of________________. If you comply with the terms and
conditions of the Executive Severance Agreement and this Agreement, you will
receive the payments and benefits set forth in the Executive Severance
Agreement.

B.

You acknowledge and confirm that you voluntarily executed a certain standard
employee agreement with the Company dated __________, 20___ wherein you agreed
to maintain the confidentiality of the Company’s Protected Information (as
defined therein), to refrain from Unauthorized Use (as defined therein) of
Protected Information, to refrain from soliciting Company employees or
encouraging them to leave the Company’s employment, and to refrain from
competing with the Company, for certain periods specified therein (the “Employee
Agreement”).  You acknowledge such agreement shall remain fully legally binding
for the term(s) mentioned therein, and you further agree that in the event the
period during which you will receive Severance Benefits (as specified in the
Executive Severance Agreement) is longer than any of the periods specified in
the Employee Agreement, the period(s) mentioned in the Employee Agreement shall
be deemed to be amended to be the same as the period you receive Severance
Benefits.

C.

As additional consideration, Executive, on Executive’s behalf and on behalf of
Executive’s heirs, executors, successors, and assigns hereby release the
Company, as well as all of their officers, directors, executives, managers and
employees, from any and all debts, claims, demands, rights, actions, causes of
action, suits or damages, whatsoever and of every kind of nature, whether known
or unknown (collectively the “Claims”), against the Company and the others
released herein, which relate to or arose from Executive’s employment with or
separation from the Company as contemplated herein except to the extent such
Claims cannot be released under applicable law. Released claims include, without
limitation, any and all claims arising under federal, state or local laws,
including, without limitation, claims under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans With Disabilities
Act, Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act,
any other federal, state or local law prohibiting employment discrimination or
otherwise regulating wages, hours or working conditions, and any and all claims
under the common law for breach of express or implied contract, violation of the
covenant of good faith and fair dealing, violation of public policy, negligence,
slander, defamation, invasion of privacy, false light, false imprisonment,
trespass, breach of fiduciary duty, intentional interference, intentional or
negligent infliction of emotional distress, intrusion, loss of consortium,
retaliatory or wrongful termination,








13




--------------------------------------------------------------------------------

punitive damages, and claims that you have or may have which may have arisen up
to and including the date of this Agreement. Executive acknowledges and agrees
that as a matter of public policy, Executive cannot waive any rights to file
claims with the Equal Employment Opportunity Commission and/or any similar state
agency, however, in the event such claim(s) is/are filed, Executive hereby
expressly waives the right to receive any monetary damages as a result of such
action(s) and expressly waives the right to receive any monetary damages in
connection with such proceedings.

D.

Executive and the Company agree that any action to enforce this Agreement may be
brought in a state or federal court located in Montgomery County, Ohio.
Executive and the Company hereby agree that such courts shall have jurisdiction
and venue with respect to any such action.

E.

Executive will not make any disparaging remarks concerning the Company or any of
its employees to anyone at any time.

F.

Executive agrees that apart from discussions with personal counsel and immediate
family, whom Executive will ask not to divulge the terms of this Agreement,
Executive will not at any time disclose, publicize or discuss either the terms
of this Agreement or termination from the Company with anyone within or outside
of the Company unless required by subpoena or any other legal compulsion, and
will give immediate notice to the Company of the receipt of any subpoena or
other legal document which might call upon you to disclose either any of the
contents of this Agreement or your employment with and termination from the
Company.

G.

Executive represents and warrants that Executive has returned to the Company the
original and any copies of all keys, identification cards, charge cards,
equipment, papers, reports, memoranda or other items of Company property. You
acknowledge that the Company has returned to you all items of your personal
property.

H.

Executive recognizes and agrees that nothing in this Agreement constitutes an
admission of liability or wrongdoing by Executive or by the Company or any of
the others released herein.

I.

This Agreement will be governed by Ohio law.

J.

In October 1990, the Older Workers Benefit Protection Act (“Act”) was enacted.
The Act provides, among other things, that notice be given to you in writing and
in a manner calculated to be understood by the average individual affected by
this termination. As provided in the Act, you have a right to consider this
Agreement for a period of 45 days. If you choose to accept it, you must sign it
and return it to the Company on or before _________, 20 ___ (21 days from your
receipt hereof). You will then have seven days after such acceptance to change
your mind and revoke the Agreement. If you accept the Agreement and do not
revoke it, payment will be made to you as provided in the Agreement. If you
decide not to accept the Agreement or accept the Agreement but revoke acceptance
within seven days, nothing will be paid to you under the Agreement and your
employment will end on____________________. You are advised to consult with an
attorney before acting on this Agreement.











14




--------------------------------------------------------------------------------

Signed this ______ day of _________________, 20___.




Accepted and agreed to:

Witnessed and accepted:




EXECUTIVE:

THE STANDARD REGISTER COMPANY







___________________________________

BY:  ________________________________




DATE:  ______________________________





15


